Citation Nr: 1439385	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  08-26 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a deviated nasal septum.

2.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1975 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) from April 2007 and March 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied the benefits sought on appeal.

In June 2010, a Board hearing was held at the RO before the undersigned Veterans Law Judge (VLJ), and a transcript of the hearing is associated with the claims file.

In October 2011, the Board remanded the claims for additional development.  The case is once again before the Board.

In December 2012, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304(c) (2013).  However, in view of the action taken below, initial consideration of that evidence by the RO should be undertaken regarding the deviated nasal septum claim.

The Veteran's electronic (Virtual VA) claims file has been considered in the decision rendered below.

The issue of entitlement to a compensable rating for residuals of a deviated nasal septum is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran's sleep apnea was not present in service or until many years thereafter and is not related to an incident of service origin, nor was it caused or aggravated by his service-connected residuals of a deviated septum.

CONCLUSION OF LAW

The criteria for service connection for sleep apnea are not met, including on a secondary basis.  38 U.S.C.A. §§ 1131, 1116, 1131, 1154(a), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, compliant VCAA notice was provided in January 2007 and January 2008 letters. 

The record also reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the RO obtained the Veteran's service treatment records (STRs), VA treatment records, private treatment records, and lay statements.  Additionally, the Veteran was afforded an October 2012 VA examination addressing sleep apnea.  The examination is adequate for adjudicative purposes.  The VA examiner reviewed the Veteran's claims file and complaints, recorded pertinent clinical findings, and rendered definitive, objective opinions regarding sleep apnea.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

The Board notes that actions requested in the prior remand have been undertaken.  Specifically, VA medical records were obtained and a VA examination was conducted.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions with regard to the sleep apnea issue, and no further action is necessary in that regard.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was afforded a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. §  3.103(c)(2) requires that the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and relevant testimony concerning events in service, treatment history, and symptomatology was elicited.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision regarding sleep apnea at this time.

The duties to notify and to assist have been fulfilled, and there is no additional evidence that needs to be obtained prior to the rendering a decision regarding sleep apnea.

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition, manifested during service, either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In addition, a disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  The Court held that the term "disability" as used in 38 U.S.C.A. § 1110 should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As the Veteran filed his service connection claim after October 10, 2006, the above regulatory amendment is applicable to his claim.

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

At the June 2010 Board hearing, the Veteran and his representative contended that the Veteran's sleep apnea is secondary to or aggravated by his service-connected residuals of a deviated septum.  However, following a review of the record, the Board finds that the preponderance of the evidence is against a finding that service connection for sleep apnea is warranted.

The Board notes that prior to the June 2010 Board hearing, the Veteran was afforded a May 2009 VA examination for respiratory diseases.  At that time, the Veteran reported a history of sleep impairment, which had been found to warrant a diagnosis of obstructive sleep apnea and had necessitated the use of a continuous positive airway pressure (CPAP) machine.  Significantly, the Veteran attributed his sleep problems to nocturnal breathing difficulties associated with his service-connected deviated nasal septum residuals.

On clinical testing, the Veteran displayed symptoms of nasal obstruction.  However, contemporaneous X-rays did not reveal any evidence of a deviated nasal septum.  Consequently, the May 2009 VA examiner determined that the Veteran's currently diagnosed obstructive sleep apnea was "less likely than not caused by or a result of [his] septal deviation."  However, that VA examiner declined to address whether the Veteran's sleep apnea had been aggravated by his deviated nasal septum residuals.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) (holding that a medical opinion that a disability is not caused by, due to, or related to a service-connected disorder is not tantamount to a negative finding with respect to aggravation).

Also, that VA examiner did not address whether the Veteran's sleep apnea was directly related to his active service.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (holding that VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record).  As such, the Board considered the May 2009 VA examination to be inadequate for rating purposes and remanded the claim for another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced). 

After the Board hearing and in compliance with the Board's October 2011 remand instructions, the Veteran was afforded another VA examination in October 2012, addressing his sleep apnea.  As the record shows that the Veteran has a current diagnosis of sleep apnea, the question that remains is whether there is a nexus to service or to his service-connected deviated nasal septum residuals.

The Board acknowledges a June 2008 lay statement from a friend of the Veteran that mentions the Veteran's snoring and sleeping irregularities.  While not specifically mentioned by the October 2012 VA examiner, the examiner reported reviewing the Veteran's claims file, which includes lay statements.  Further, as the friend did not know the Veteran during service, that lay statement did not suggest a nexus between the Veteran's sleep apnea and his military service, which is the critical question in this case.

The October 2012 VA examiner reviewed the Veteran's claims file and specifically noted the findings from an April 2009 private sleep study, which showed moderate obstructive sleep apnea with several central events possibly suggesting complex obstructive sleep apnea, and findings from a May 2010 VA sleep study, which showed central and obstructive apnea predominantly in non-rapid eye movement sleep.  The examiner also specifically noted the results of a February 2010 CT scan demonstrating mild to moderate mucosal thickening of the maxillary sinuses.

The examiner also considered the Veteran's subjective complaints and history of sleep apnea symptoms.  The examiner noted that the Veteran reported sleep difficulties since around 2009 and, since his sleep studies, has been using a bi-level positive airway pressure machine nightly.  The Veteran reported that he never uses it the whole night, usually taking it off between 2 a.m. and 4 a.m. because it is very uncomfortable although it does seem to help him be more refreshed.  The examiner also noted that the Veteran's sleep apnea impacts his ability to work because the Veteran feels tired at work and has to take a break to walk in the afternoon.

The examiner then offered opinions with rationale in accordance with the Board's October 2011 remand directives.  See Stegall.  The examiner opined that it is less likely than not that the Veteran's sleep apnea was caused by or is otherwise related to his service-connected deviated nasal septum residuals.  The rationale provided was "per endoscopy and radiographic evidence he has minimal or no deviated septum at present. . . . The obstructive component of the sleep apnea is unlikely to be caused by a deviated septum as this obstruction would be constant and not intermittent as was apparently shown on the [May 2010] sleep study . . . ."

Regarding aggravation of sleep apnea, the examiner opined it is less likely than not that the Veteran's sleep apnea was permanently aggravated by the service-connected deviated nasal septum residuals.  The examiner provided the following rationale: The sleep apnea is a mixed variety, by the most recent sleep study, with no anatomic evidence of the deviated septum condition being implicated in the obstructive sleep apnea.  Thus, it is more likely than not that the Veteran's sleep apnea is central and obstructive by means other than deviated septum obstruction.

Finally, in response to the remand directive asking whether the Veteran's obstructive sleep apnea is otherwise related to service, the examiner opined it is less likely than not that the obstructive sleep apnea is related to military service.  The rationale provided was that there were no overt symptoms or documentation to suggest sleep apnea in the military and that sleep apnea was not diagnosed until 2009, which is about 30 years after the Veteran's separation from service.  The Board notes, as did the VA examiner, that the Veteran's STRs are negative for sleep apnea complaints, and the Veteran has not contended otherwise.  The other post service evidence of record is also consistent with the examiner's opinion.

Based on the foregoing, the probative and persuasive evidence is against the finding of a nexus between the Veteran's sleep apnea and his military service, including causation or aggravation by his service-connected deviated nasal septum residuals.  Additionally, while the Veteran asserts that his sleep apnea is related to his service-connected deviated nasal septum, his statements are of little or no probative value.  It is noted that the Veteran does not have the medical expertise to attribute his sleep apnea to any service connected disability and moreover, the medical evidence of record persuasively rebuts his assertions.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for obstructive sleep apnea, and the benefit-of-the-doubt rule is not applicable here.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for obstructive sleep apnea is denied.


REMAND

The Board finds that additional development is required prior to adjudicating the Veteran's claim of entitlement to a compensable rating for residuals of a deviated nasal septum.

The Veteran was afforded an October 2012 VA examination addressing his deviated nasal septum.  However, in the October 2011 remand directives, the Board instructed in directive number 5 that, should the deviated nasal septum claim be denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that expressly addresses all pertinent rating criteria.

A November 2012 SSOC was issued that denied entitlement to a compensable rating for residuals of a deviated nasal septum.  However, as pointed out by the Veteran's representative in a June 2014 written brief presentation, directive number 5 of the remand was not accomplished, i.e., the SSOC does not expressly address all pertinent rating criteria, including the diagnostic codes governing deviation of the nasal septum, sinusitis, and allergic or vasomotor rhinitis.  See 38 C.F.R. § 4.97, Diagnostic Codes 6502, 6510-6514, 6522; see also Stegall.  Therefore, a new SSOC should be issued on remand if the benefit sought on appeal remains denied after the development discussed below is completed.

Significantly, the October 2012 VA examiner noted diagnoses of sinusitis and rhinitis.  Additionally, that examiner stated that corroborative medical documentation, found in 2010 for chronic sinusitis and treatment, supported the Veteran's reports of one to two incapacitating episodes of sinusitis per year lasting 4 to 6 weeks and requiring antibiotics.  However, the examiner did not complete the questions regarding sinusitis in the examination report.  Thus, the Board finds an addendum opinion clarifying the nature of the Veteran's current diagnoses would be helpful in adjudicating the claim.

Furthermore, the Veteran stated in a statement received in December 2012 that he is currently "experiencing chronic sinusitis symptoms (19 November, 2012)" and that he saw Dr. Michael Gregg at the Boise VA Medical Center (VAMC) who informed the Veteran that his nasal passage and ears were extremely discolored and swollen and who immediately prescribed him an antibiotic.  Therefore, the Board finds that these treatment records are relevant to the Veteran's deviated nasal septum claim and should be obtained on remand.

Other relevant ongoing medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Request updated, relevant VA treatment records, dating since October 2012, to include treatment records from Dr. M. Gregg at the Boise VAMC.

2.  After associating the above records with the claims file, schedule the Veteran for a VA examination to ascertain the severity of his deviated nasal septum.  The claims file must be reviewed by the examiner, and the examination report must reflect that the claims file was reviewed.  The examiner should specifically address the following: indicate the current complaints, findings, and the most appropriate current diagnoses pertaining to the Veteran's service-connected deviated nasal septum residuals, to include consideration of 38 C.F.R. § 4.97, Diagnostic Codes 6502, 6510-6514, 6522.  If the Veteran's complaints of sinusitis, rhinitis, or any other related symptoms are clearly separate and distinct and not associated with the Veteran's service-connected deviated nasal septum, the examiner must clearly indicate such.  Otherwise, the severity of such symptoms should be addressed.

3.  Then, after completing any additional development deemed necessary, the issue on appeal should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with another SSOC that expressly addresses all pertinent rating criteria, including the diagnostic codes governing deviation of the nasal septum, sinusitis, and allergic or vasomotor rhinitis.  38 C.F.R. § 4.97, DCs 6502, 6510-6514, 6522.  Finally, after allowing the appropriate time for response, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


